DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 03/31/2020.
Claims 22-26 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the configurations" in line 1 and “the steps” in line 3  There are insufficient antecedent basis for the limitations in the claim.
Term “UE” is undefined in line 3.
Claims 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency of Claim 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-23 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BAE (US 2019/0393988).
Regarding Claims 22 and 26,  BAE discloses a method of autonomously scheduled transmission within configurations via Radio Resource Control from a user equipment to a base station (FIGS. 21-22, [0010], “when grant-free uplink transmission is configured by the BS, repeatedly transmitting an uplink signal one or more times on resources configured by the BS within a predetermined time”), the method performed at the UE and comprising steps of: 
transmitting at a first available transmission occasion a corresponding first redundancy version (RV) of a transport block associated with this occasion; and transmitting remaining repetitions of the transport block on the next available occasions with their associated RVs ([0356], “the UE may perform transmission by using a different redundancy version ( RV) in each repetition”; [0364], “When a UE performs K repetitions for the same TB and an RV pattern is mapped to transmission occasions, the RV pattern may be configured such that at least one RVO, which includes most of the systematic bits, is included in K transmission occasions”, wherein when the UE perform K repetitions for the same TB, it always starts from the first one (e.g., with a RVO), then followed by remaining repetitions with associated RVs, wherein an RV pattern is transmission occasions, for example, a mapping to resource indices, see [0365]). 

Regarding Claim 23, BAE discloses a method according to claim 22, wherein transmitting the remaining repetitions comprises the UE using a pre-configured RV sequence in a circular manner ([0364], “K repetitions for the same TB  …  an RV pattern is mapped to transmission occasions”; [0365], “an RV pattern is mapped to resource indices”). 

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is an allowable subject matter by virtue of its dependency of Claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RUIHUA . ZHANG
Primary Examiner
Art Unit 2416



/RUIHUA ZHANG/Primary Examiner, Art Unit 2416